DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
Claim 7 claims “prior to applicant the charge” in line 2.  This appears to be a typographical error and “applicant” should be replaced with “applying”.
Claim 16 claims “prior to applicant the charge” in line 2.  This appears to be a typographical error and “applicant” should be replaced with “applying”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wahl et al. (United States Patent Application Publication 2021/0226638), hereinafter referenced as Wahl.
Regarding claim 1, Wahl discloses an analog counter circuit comprising: a first capacitor comprising a first terminal electrically coupled to a charge input (figure 8 exhibits capacitor 312 as disclosed at paragraph 44); a switch electrically coupled to a second terminal of the first capacitor and a first voltage input (figure 8 exhibits transistor 320 which is connected to Vclmp and the second terminal of capacitor 312 as disclosed at paragraph 47); a field effect transistor, wherein a source terminal of the field effect transistor is electrically coupled to a second terminal of the first capacitor and a gate terminal is electrically coupled to a gate voltage input (figure 8 exhibits transistor 310 which has a source connected to the second terminal of capacitor 312 and a gate connected to voltage Vcin as disclosed at paragraph 46, paragraph 50 teaches that the transistor 310 is a field effect transistor); and a second capacitor comprising a first terminal electrically coupled to ground and a second terminal electrically coupled to a drain terminal of the field effect transistor and a count output (figure 8 exhibits capacitor 314 with a first terminal connected to ground and a second terminal connected to the drain of transistor 310 and output node 308 as disclosed at paragraph 46), wherein: the gate voltage input has a gate voltage that is higher than a first voltage at the first voltage input (figure 4 exhibits wherein Vcin is greater than Vclmp), setting the switch to an on-state pre-charges the first capacitor such that a voltage at the second terminal of the first capacitor is the first voltage (paragraph 61 teaches pre-charging the capacitor), applying a charge voltage at the charge input further charges the first capacitor (paragraph 62 teaches that applying a reset signal to node 306 further charges capacitor 312), and when a voltage at the second terminal of the first capacitor is greater than a threshold voltage of the field effect transistor, the field effect transistor turns on and transfers a charge on the first capacitor to the second capacitor, thereby accumulating voltage on the second capacitor (paragraphs 51 and 62 teaches that when the voltage at node 330 exceed Vcin then charge is transferred to capacitor 314).
Regarding claim 2, Wahl discloses everything claimed as applied above (see claim 1), in addition, Wahl discloses wherein the voltage at the count output corresponds to a number of times the switch is set to the on-state and the charge voltage is applied to the second terminal of the first capacitor (paragraph 43 teaches that the voltage on capacitor 314 corresponds to the number of reset pulses that occurred in a frame).
Regarding claim 3, Wahl discloses everything claimed as applied above (see claim 1), in addition, Wahl discloses wherein the field effect transistor comprises a positive metal-oxide-semiconductor field-effect transistor (paragraph 50 teaches that transistor 310 is a PMOSFET).
Regarding claim 5, Wahl discloses everything claimed as applied above (see claim 1), in addition, Wahl discloses a reset switch electrically coupled to the count output and ground (figure 8 exhibits reset transistor 316 as disclosed at paragraph 54), wherein when the reset switch is in an on-state, the second capacitor is discharged to reset a count provided by a voltage on the second capacitor (it is clear that by being connected in parallel with capacitor 314, when the reset transistor is turned on the capacitor 314 is discharged, thereby resetting the count which corresponds to the voltage in the second capacitor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Calder et al. (United States Patent Application Publication 2020/0217965), hereinafter referenced as Calder.
Regarding claim 4, Wahl discloses everything claimed as applied above (see claim 1), however, Wahl fails to disclose a buffer between the charge input and the first terminal of the first capacitor.
Calder is a similar or analogous system to the claimed invention as evidenced Calder teaches a pixel circuit with a counter wherein the motivation of conditioning pixel output signals would have prompted a predictable variation of Wahl by applying Calder’s known principal of providing a buffer at the input to an analog counter (figure 3 exhibits buffer 217 which has a first end connected to a charge input and a second end connected to a counter as disclosed at paragraph 77). When applying this known technique to Wahl it would have been obvious to a person having ordinary skill in the art to place the buffer between the charge input and the first capacitor since the first capacitor is the first component after the charge input.
In view of the motivations such as conditioning pixel output signals one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Jung et al. (United States Patent Application Publication 2018/0033722), hereinafter referenced as Jung.
Regarding claim 6, Wahl discloses everything claimed as applied above (see claim 1), however, Wahl fails to disclose wherein the first capacitor is a parasitic capacitor.
Jung is a similar or analogous system to the claimed invention as evidenced Jung teaches an input capacitor wherein the motivation of improving transmission efficiency would have prompted a predictable variation of Wahl by applying Jung’s known principal of forming an input capacitor from a parasitic capacitor (paragraph 55 teaches forming an input capacitor by changing the layout of a parasitic capacitor).
In view of the motivations such as improving transmission efficiency one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Cremers (United States Patent Application Publication 2020/0204750).
Regarding claim 7, Wahl discloses everything claimed as applied above (see claim 1), however, Wahl fails to disclose wherein the switch is set to an off-state to cause the voltage at the second terminal of the first capacitor to float prior to applicant the charge voltage at the charge input.
Cremers is a similar or analogous system to the claimed invention as evidenced Cremers teaches a pixel circuit wherein the motivation of avoiding an increase in parasitic capacitance would have prompted a predictable variation of Wahl by applying Cremers’s known principal of deactivating a transistor in order to float a capacitor until it is time for the capacitor to receive an input (paragraph 30 teaches setting transistor 62 to an off-state in order to float a voltage at a capacitor terminal prior to the capacitor receiving a charge voltage).  When applying this known technique to Wahl in which transistor 320 pre-charges the node which it shares with the capacitor (paragraph 61 teaches pre-charging the capacitor), it would have been obvious to a person having ordinary skill in the art to turn of transistor 320 since it has a similar function to transistor 62 (paragraph 30 teaches that transistor 62 is a pre-charge transistor) in order to float the node it is connected to thereby avoiding an increase in parasitic capacitance in the counter disclosed by Wahl.
In view of the motivations such as avoiding an increase in parasitic capacitance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Zhu et al. (Chinese Patent Application Publication 111478697-B), hereinafter referenced as Zhu.  All text citations refer to the machine translation attached hereto.
Regarding claim 8, Wahl discloses everything claimed as applied above (see claim 1), however, Wahl fails to disclose wherein the analog counter circuit supports at least a 7- bit dynamic range.
Zhu is a similar or analogous system to the claimed invention as evidenced Zhu teaches an analog counter which is part of a pixel circuit wherein the motivation of capturing a high dynamic range image would have prompted a predictable variation of Wahl by applying Zhu’s known principal of controlling voltage step size to realize at least a 7-bit precision (figure 5 exhibits wherein a step voltage can be adjusted to support a bit precision of at least 7-bits as disclosed at page 7 lines 16-20).
In view of the motivations such as capturing a high dynamic range image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9-12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Novotny et al. (United States Patent Application Publication 2017/0054922), hereinafter referenced as Novotny.
Regarding claim 9, Wahl discloses everything claimed as applied above (see claim 1), however, Wahl fails to disclose wherein the analog counter circuit is sized such that it is capable of being incorporated within a pixel of a pixel array having a pixel pitch of greater than or equal to 12 pm.
Novotny is a similar or analogous system to the claimed invention as evidenced Novotny teaches a pixel array wherein the motivation of minimizing pixel size would have prompted a predictable variation of Wahl by applying Novotny’s known principal of sizing readout circuits such that they are capable of being incorporated within a pixel array having a pixel pitch of 17 microns (figure 3 exhibits wherein each pixel sensing element has analog front end circuit and ADC 340 as disclosed at paragraph 25, paragraph 26 discloses incorporating readout circuitry in a pixel array with a pixel pitch of 17 microns).
In view of the motivations such as minimizing pixel size one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Wahl discloses a read-out integrated circuit comprising: a pixel, each pixel comprising an analog counter circuit, wherein the analog counter circuit comprises: a first capacitor comprising a first terminal electrically coupled to a charge input (figure 8 exhibits capacitor 312 as disclosed at paragraph 44); a switch electrically coupled to a second terminal of the first capacitor and a first voltage input (figure 8 exhibits transistor 320 which is connected to Vclmp and the second terminal of capacitor 312 as disclosed at paragraph 47); a field effect transistor, wherein a source terminal of the field effect transistor is electrically coupled to a second terminal of the first capacitor and a gate terminal is electrically coupled to a gate voltage input (figure 8 exhibits transistor 310 which has a source connected to the second terminal of capacitor 312 and a gate connected to voltage Vcin as disclosed at paragraph 46, paragraph 50 teaches that the transistor 310 is a field effect transistor); and a second capacitor comprising a first terminal electrically coupled to ground and a second terminal electrically coupled to a drain terminal of the field effect transistor and a count output (figure 8 exhibits capacitor 314 with a first terminal connected to ground and a second terminal connected to the drain of transistor 310 and output node 308 as disclosed at paragraph 46), wherein: the gate voltage input has a gate voltage that is higher than a first voltage at the first voltage input (figure 4 exhibits wherein Vcin is greater than Vclmp), setting the switch to an on-state pre-charges the first capacitor such that a voltage at the second terminal of the first capacitor is the first voltage (paragraph 61 teaches pre-charging the capacitor), applying a charge voltage at the charge input further charges the first capacitor (paragraph 62 teaches that applying a reset signal to node 306 further charges capacitor 312), and when a voltage at the second terminal of the first capacitor is greater than a threshold voltage of the field effect transistor, the field effect transistor turns on and transfers a charge on the first capacitor to the second capacitor, thereby accumulating voltage on the second capacitor (paragraphs 51 and 62 teaches that when the voltage at node 330 exceed Vcin then charge is transferred to capacitor 314).  However, Wahl fails to disclose wherein the circuit comprises an array of pixels.
Novotny is a similar or analogous system to the claimed invention as evidenced Novotny teaches a pixel array wherein the motivation of providing a pixel array which can capture a two-dimensional image would have prompted a predictable variation of Wahl by applying Novotny’s known principal of incorporating a plurality of pixels into an array (figure 3 exhibits an array of pixels as disclosed at paragraph 25).
In view of the motivations such as providing a pixel array which can capture a two-dimensional image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), in addition, Wahl discloses wherein the voltage at the count output corresponds to a number of times the switch is set to the on-state and the charge voltage is applied to the second terminal of the first capacitor (paragraph 43 teaches that the voltage on capacitor 314 corresponds to the number of reset pulses that occurred in a frame).
Regarding claim 12, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), in addition, Wahl discloses wherein the field effect transistor comprises a positive metal-oxide-semiconductor field-effect transistor (paragraph 50 teaches that transistor 310 is a PMOSFET).
Regarding claim 14, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), in addition, Wahl discloses a reset switch electrically coupled to the count output and ground (figure 8 exhibits reset transistor 316 as disclosed at paragraph 54), wherein when the reset switch is in an on-state, the second capacitor is discharged to reset a count provided by a voltage on the second capacitor (it is clear that by being connected in parallel with capacitor 314, when the reset transistor is turned on the capacitor 314 is discharged, thereby resetting the count which corresponds to the voltage in the second capacitor).
Regarding claim 18, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), however, Wahl fails to disclose wherein the analog counter circuit is sized such that it is capable of being incorporated within a pixel of a pixel array having a pixel pitch of greater than or equal to 12 pm.
Novotny is a similar or analogous system to the claimed invention as evidenced Novotny teaches a pixel array wherein the motivation of minimizing pixel size would have prompted a predictable variation of Wahl by applying Novotny’s known principal of sizing readout circuits such that they are capable of being incorporated within a pixel array having a pixel pitch of 17 microns (figure 3 exhibits wherein each pixel sensing element has analog front end circuit and ADC 340 as disclosed at paragraph 25, paragraph 26 discloses incorporating readout circuitry in a pixel array with a pixel pitch of 17 microns).
In view of the motivations such as minimizing pixel size one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Wahl discloses a detector comprising: an infrared detector device (figure 1 exhibits a detector device 110 as disclosed at paragraph 38; paragraphs 3 and 4 teach that the detector is for infrared imaging); a read-out integrated circuit comprising: a pixel, each pixel comprising an analog counter circuit, wherein the analog counter circuit comprises: a first capacitor comprising a first terminal electrically coupled to a charge input (figure 8 exhibits capacitor 312 as disclosed at paragraph 44); a switch electrically coupled to a second terminal of the first capacitor and a first voltage input (figure 8 exhibits transistor 320 which is connected to Vclmp and the second terminal of capacitor 312 as disclosed at paragraph 47); a field effect transistor, wherein a source terminal of the field effect transistor is electrically coupled to a second terminal of the first capacitor and a gate terminal is electrically coupled to a gate voltage input (figure 8 exhibits transistor 310 which has a source connected to the second terminal of capacitor 312 and a gate connected to voltage Vcin as disclosed at paragraph 46, paragraph 50 teaches that the transistor 310 is a field effect transistor); and a second capacitor comprising a first terminal electrically coupled to ground and a second terminal electrically coupled to a drain terminal of the field effect transistor and a count output (figure 8 exhibits capacitor 314 with a first terminal connected to ground and a second terminal connected to the drain of transistor 310 and output node 308 as disclosed at paragraph 46), wherein: the gate voltage input has a gate voltage that is higher than a first voltage at the first voltage input (figure 4 exhibits wherein Vcin is greater than Vclmp), setting the switch to an on-state pre-charges the first capacitor such that a voltage at the second terminal of the first capacitor is the first voltage (paragraph 61 teaches pre-charging the capacitor), applying a charge voltage at the charge input further charges the first capacitor (paragraph 62 teaches that applying a reset signal to node 306 further charges capacitor 312), and when a voltage at the second terminal of the first capacitor is greater than a threshold voltage of the field effect transistor, the field effect transistor turns on and transfers a charge on the first capacitor to the second capacitor, thereby accumulating voltage on the second capacitor (paragraphs 51 and 62 teaches that when the voltage at node 330 exceed Vcin then charge is transferred to capacitor 314).  However, Wahl fails to disclose wherein the infrared detector device is part of a focal plane array comprising a plurality of said detector devices and wherein the read-out integrated circuit  comprises an array of pixels.
Novotny is a similar or analogous system to the claimed invention as evidenced Novotny teaches a pixel array wherein the motivation of providing a pixel array which can capture a two-dimensional image would have prompted a predictable variation of Wahl by applying Novotny’s known principal of incorporating detector devices and a plurality of pixels into an array (figure 3 exhibits an array of detector devices and pixels as disclosed at paragraphs 8 and 25).
In view of the motivations such as providing a pixel array which can capture a two-dimensional image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Novotny and further in view of Calder.
Regarding claim 13, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), however, Wahl fails to disclose a buffer between the charge input and the first terminal of the first capacitor.
Calder is a similar or analogous system to the claimed invention as evidenced Calder teaches a pixel circuit with a counter wherein the motivation of conditioning pixel output signals would have prompted a predictable variation of Wahl by applying Calder’s known principal of providing a buffer at the input to an analog counter (figure 3 exhibits buffer 217 which has a first end connected to a charge input and a second end connected to a counter as disclosed at paragraph 77). When applying this known technique to Wahl it would have been obvious to a person having ordinary skill in the art to place the buffer between the charge input and the first capacitor since the first capacitor is the first component after the charge input.
In view of the motivations such as conditioning pixel output signals one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Novotny and further in view of Jung.
Regarding claim 15, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), however, Wahl fails to disclose wherein the first capacitor is a parasitic capacitor.
Jung is a similar or analogous system to the claimed invention as evidenced Jung teaches an input capacitor wherein the motivation of improving transmission efficiency would have prompted a predictable variation of Wahl by applying Jung’s known principal of forming an input capacitor from a parasitic capacitor (paragraph 55 teaches forming an input capacitor by changing the layout of a parasitic capacitor).
In view of the motivations such as improving transmission efficiency one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Novotny and further in view of Cremers.
Regarding claim 16, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), however, Wahl fails to disclose wherein the switch is set to an off-state to cause the voltage at the second terminal of the first capacitor to float prior to applicant the charge voltage at the charge input.
Cremers is a similar or analogous system to the claimed invention as evidenced Cremers teaches a pixel circuit wherein the motivation of avoiding an increase in parasitic capacitance would have prompted a predictable variation of Wahl by applying Cremers’s known principal of deactivating a transistor in order to float a capacitor until it is time for the capacitor to receive an input (paragraph 30 teaches setting transistor 62 to an off-state in order to float a voltage at a capacitor terminal prior to the capacitor receiving a charge voltage).  When applying this known technique to Wahl in which transistor 320 pre-charges the node which it shares with the capacitor (paragraph 61 teaches pre-charging the capacitor), it would have been obvious to a person having ordinary skill in the art to turn of transistor 320 since it has a similar function to transistor 62 (paragraph 30 teaches that transistor 62 is a pre-charge transistor) in order to float the node it is connected to thereby avoiding an increase in parasitic capacitance in the counter disclosed by Wahl.
In view of the motivations such as avoiding an increase in parasitic capacitance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Novotny and further in view of Zhu.
Regarding claim 17, Wahl in view of Novotny discloses everything claimed as applied above (see claim 10), however, Wahl fails to disclose wherein the analog counter circuit supports at least a 7- bit dynamic range.
Zhu is a similar or analogous system to the claimed invention as evidenced Zhu teaches an analog counter which is part of a pixel circuit wherein the motivation of capturing a high dynamic range image would have prompted a predictable variation of Wahl by applying Zhu’s known principal of controlling voltage step size to realize at least a 7-bit precision (figure 5 exhibits wherein a step voltage can be adjusted to support a bit precision of at least 7-bits as disclosed at page 7 lines 16-20).
In view of the motivations such as capturing a high dynamic range image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, Wahl in view of Novotny discloses everything claimed as applied above (see claim 19), however, Wahl fails to disclose wherein the analog counter circuit supports at least a 7-bit dynamic range, and a pixel pitch of the array of pixels is greater than or equal to 12 microns.
Novotny is a similar or analogous system to the claimed invention as evidenced Novotny teaches a pixel array wherein the motivation of minimizing pixel size would have prompted a predictable variation of Wahl by applying Novotny’s known principal of sizing readout circuits such that they are capable of being incorporated within a pixel array having a pixel pitch of 17 microns (figure 3 exhibits wherein each pixel sensing element has analog front end circuit and ADC 340 as disclosed at paragraph 25, paragraph 26 discloses incorporating readout circuitry in a pixel array with a pixel pitch of 17 microns).
In view of the motivations such as minimizing pixel size one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Wahl in view of Novotny fails to disclose wherein the analog counter circuit supports at least a 7-bit dynamic range.
Zhu is a similar or analogous system to the claimed invention as evidenced Zhu teaches an analog counter which is part of a pixel circuit wherein the motivation of capturing a high dynamic range image would have prompted a predictable variation of Wahl by applying Zhu’s known principal of controlling voltage step size to realize at least a 7-bit precision (figure 5 exhibits wherein a step voltage can be adjusted to support a bit precision of at least 7-bits as disclosed at page 7 lines 16-20).
In view of the motivations such as capturing a high dynamic range image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wahl.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kester et al. (United States Patent Application Publication 2021/0344851) teaches an infrared detector with a 12 micron pixel pitch.
Wahl (United States Patent Application Publication 2021/0226637) teaches an analog counter circuit.
Moue et al.  (United States Patent Application Publication 2020/0260034) teaches an imaging device.
Bornfreund et al. (United States Patent Application Publication 20170025453) teaches a detector array with a 12 micron and below pixel pitch.
Reyneri et al. (United States Patent Application Publication 2008/0158400) teaches a high dynamic range pixel and counter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696